Case 1:21-bk-10533 Doc 25-1 Filed 07/06/21 Entered 07/06/21 11:29:00   Desc
              Complete Statement of Financial Affairs Page 1 of 12
Case 1:21-bk-10533 Doc 25-1 Filed 07/06/21 Entered 07/06/21 11:29:00   Desc
              Complete Statement of Financial Affairs Page 2 of 12
Case 1:21-bk-10533 Doc 25-1 Filed 07/06/21 Entered 07/06/21 11:29:00   Desc
              Complete Statement of Financial Affairs Page 3 of 12
Case 1:21-bk-10533 Doc 25-1 Filed 07/06/21 Entered 07/06/21 11:29:00   Desc
              Complete Statement of Financial Affairs Page 4 of 12
Case 1:21-bk-10533 Doc 25-1 Filed 07/06/21 Entered 07/06/21 11:29:00   Desc
              Complete Statement of Financial Affairs Page 5 of 12
Case 1:21-bk-10533 Doc 25-1 Filed 07/06/21 Entered 07/06/21 11:29:00   Desc
              Complete Statement of Financial Affairs Page 6 of 12
Case 1:21-bk-10533 Doc 25-1 Filed 07/06/21 Entered 07/06/21 11:29:00   Desc
              Complete Statement of Financial Affairs Page 7 of 12
Case 1:21-bk-10533 Doc 25-1 Filed 07/06/21 Entered 07/06/21 11:29:00   Desc
              Complete Statement of Financial Affairs Page 8 of 12
Case 1:21-bk-10533 Doc 25-1 Filed 07/06/21 Entered 07/06/21 11:29:00   Desc
              Complete Statement of Financial Affairs Page 9 of 12
Case 1:21-bk-10533 Doc 25-1 Filed 07/06/21 Entered 07/06/21 11:29:00   Desc
             Complete Statement of Financial Affairs Page 10 of 12
Case 1:21-bk-10533 Doc 25-1 Filed 07/06/21 Entered 07/06/21 11:29:00   Desc
             Complete Statement of Financial Affairs Page 11 of 12
Case 1:21-bk-10533 Doc 25-1 Filed 07/06/21 Entered 07/06/21 11:29:00   Desc
             Complete Statement of Financial Affairs Page 12 of 12
